         Case 1:13-cv-12094-DPW Document 72 Filed 04/24/19 Page 1 of 3



                                   United States District Court
                                    District of Massachusetts

Bonnie Smith, Plaintiff                           Case No. 1:13-cv-12094-DPW (D. Mass)

v.

Fresenius USA, Inc.; Fresenius USA
Manufacturing, Inc.; Fresenius USA
Marketing, Inc.; Fresenius USA Sales, Inc.;
Fresenius Medical Care Holdings, Inc. D/B/A
Fresenius Medical Care North America,
Defendants.
                    STIPULATION OF DISMISSAL WITH PREJUDICE
Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Bonnie Smith, Plaintiff and
Defendants Fresenius USA, Inc.; Fresenius USA Manufacturing, Inc.; Fresenius USA
Marketing, Inc.; Fresenius USA Sales, Inc.; Fresenius Medical Care Holdings, Inc. D/B/A
Fresenius Medical Care North America, hereby stipulate that the above-captioned action be
dismissed, with prejudice. No admission of liability has been made. Each party agrees to bear
their own fees and costs.

Dated: April 24, 2019                         Respectfully submitted,
Counsel for Plaintiff(s)                         Counsel for Defendant(s)

By: s/Lauren Guth Barnes                          /s/ Maria R. Durant
                                                  ________________________________
                                                  William H. Kettlewell (BBO #270320)
Lauren Guth Barnes, BBO#: 663819                  Maria R. Durant (BBO #558906)
HAGENS BERMAN SOBOL                               Sara E. Silva (BBO #645293)
SHAPIRO LLP                                       Hogan Lovells US LLP
55 Cambridge Parkway, Suite 301                   100 High Street, 20th Floor
Cambridge, MA 02142                               Boston, MA 02110
Telephone: (617) 482-3700                         (617) 371-1000
Facsimile: (617) 482-3003                         (617) 371-1037 (fax)
E-mail: lauren@hbsslaw.com                        bill.kettlewell@hoganlovells.com
                                                  maria.durant@hoganlovells.com
Steve W. Berman
                                                  sara.silva@hoganlovells.com
HAGENS BERMAN SOBOL
SHAPIRO LLP
1918 Eighth Avenue, Suite 3300                    James F. Bennett
Seattle, WA 98101                                 Megan S. Heinsz
Telephone: (206) 623-7292                         DOWD BENNETT LLP
Facsimile: (206) 623-0594                         773 Forsyth Blvd., Suite 1410
E-mail: steve@hbsslaw.com                         St. Louis, MO 63105
                                                  (314) 889-7300
                                                  (314) 889-7302 (fax)
                                                  jbennett@dowdbennett.com
Robert B. Carey                                   mheinsz@dowdbennett.com
HAGENS BERMAN SOBOL
         Case 1:13-cv-12094-DPW Document 72 Filed 04/24/19 Page 2 of 3



SHAPIRO LLP
11 West Jefferson Street, Suite 1000    Leigh Anne Hodge
Phoenix, AZ 85003
Telephone: (602) 840-5900               BRADLEY ARANT BOULT CUMMINGS LLP
Facsimile: (602) 840-3012               One Federal Place
E-mail: rob@hbsslaw.com                 1819 Fifth Avenue North
                                        Birmingham, AL 35203
                                        (205) 521-8000
                                        (205) 521-8800 (fax)
                                        lhodge@babc.com


                                        Juanita Brooks
                                        FISH & RICHARDSON
                                        12390 El Camino Real
                                        San Diego, CA 92130
                                        (858) 678-5070
                                        (858) 678-5099 (fax)
                                        brooks@fr.com
           Case 1:13-cv-12094-DPW Document 72 Filed 04/24/19 Page 3 of 3



                                         CERTIFICATION OF SERVICE

        I, Maria R. Durant, hereby certify that a true and correct copy of the foregoing document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on April 24, 2019.


                                                           /s/ Maria R. Durant
